Beck, Ch. J.
1. OVEICEB. I. Under “ the act to provide a system of common schools,” of December 24, 1859, it is made the duty of the district boards of directors of the district townships to require the treasurers thereof to give bonds “ conditioned for the faithful performance of their duties.” Act 9th Gen. Ass., chap. 172, § 24; Rev., § 2037. The same act m'akes it the duty of the treasurer to hold all moneys belonging to the district and pay out the same upon the order of the president, countersigned by the secretary. He is required to keep proper accounts of all receipts and expenditures, and therein distinguish the separate funds devoted to different purposes, and to render statements of the moneys received and paid when required by the directors, *553etc. Acts 9th Gen. Ass., chap. 172, §§43-47, 24; Rev., §§ 2048-2051.
The condition of the bond upon which this action is brought substantially complies with the requirements of the statute ; it is in effect identical with the condition prescribed in the law. It is made his duty to hold all moneys of the district, and to pay them but only upon vouchers signed by the proper officers. He is bound by the obligation of the bond, not to exercise due care and diligence in the discharge of this duty, but to perform it absolutely, without conditions or exceptions. He is to hold the money of the district. This is the provision of the law. His contract, expressed in the bond, binds him to the discharge of this duty. He will not be relieved from his contract by showing any degree of diligence or care which falls short of absolute compliance with the terms of his contract. His liability rests upon the conditions of his bond, and if by them he is required to do an act which, without his fault, becomes impossible ■ on account of any thing occurring subsequently to the contract, he will not be released. These rules are applicable to all contracts, and the public interests demand that, at this day, when public funds in such vast amounts are committed to the custody of such an immense number of officers, they should not be relaxed when applied to official bonds. A denial of their application in such cases would serve as an invitation to delinquencies which are already so frequent as to cause alarm. The doctrine announced is supported by the following authorities: The United States v. Prescott, 3 How. 578; The Harriman, 9 Wall. 161; Boyden v. United States, 13 id. 17 ; Beams v. United States, id. 56; Muzzy v. Shattick et al., 1 Denio, 233; Commonwealth v. Comly, 3 Penn. St. 372; The State v. Harper, 6 Ohio St. 607; The United States v. Dashue, 4 Wall. 182; The United States v. Keeler, 9 id. 83; The United States v. Morgan, 11 How. 154; The United States v. Thomas, 15 Wall. 337. See District Township of Union v. Smith, decided at the present term of this court, recognizing and applying this doctrine.
*554Ross v. Hatch, 5 Iowa, 149, is not inconsistent with the foregoing views. In that case it was held that the responsibilities of a public officer for moneys intrusted to him are fixed by the terms and conditions of his official bond. It was, therefore, ruled that a county tresaurer was not liable upon his bond, obligating him “ to exercise all reasonable diligence and care in the preservation and lawful disposal of all money appertaining to his office,” for money stolen from the treasury of the county without want of reasonable care and diligence on his part. The bond sued on in that case complied' with the requirements of the law. The court correctly concluded that “ the State, in prescribing the conditions of the treasurer’s bond, determined the nature and extent of the obligation to be assumed by him.” That obligation was to exercise all reasonable diligence and care in the preservation of the money placed in his hands. The terms of the contract in the bond were complied with by the exercise of the diligence and care required. The condition of the instrument sued on in this case, being different, the rule recognized by the court in that case is not applicable here. See District Township of Union v. Smith, cited above.
3 school district. II. The demurrer to the fourth count of the answer was correctly sustained. The release pleaded is not shown to have ^een executed under proper authority. Defendants aver that it was executed by the treasurer, who succeeded the principal in the bond in the office, upon the authority derived from the directors, but the directors’ authority to discharge the claim of the district, is nowhere averred or set out. The duties and powers of the district board of directors are prescribed by Revision, section 2031. We find nothing therein that will authorize that body to discharge in the manner and for the reasons alleged in the answer a lawful claim of the district. The powers possessed by the board are only those conferred by law. They can lawfully exercise no others. It cannot be claimed that the provis ions of the section quoted can be construed to authorize the discharge, without sufficient consideration, of a valid debt or claim held by the district. It is provided that certain powers *555may be exercised by them in pursuance of a vote of the electors of the district. Without determining that the district-meeting by a vote of the electors could authorize the discharge of defendants, it is sufficient to remark that no allegation is found in the answer to the effect that the directors acted in pursuance of authority of such a vote. It is our opinion, therefore, that the answer fails to set out facts establishing the legality of the discharge, and that the person issuing the discharge had authority to execute it. Without authority of law, or a vote of the district, the directors, in no manner, could discharge defendants, neither could they authorize the treasurer to do so. Such authority is not shown by the answer,and its existence will not be presumed. It follows that the release pleaded must be regarded as having been made without authority. The demurrer was properly sustained upon this ground, -which is sufficiently set out therein.
Other objections raised by this demurrer should properly have been urged by motion, or in a different manner. But as the demurrer is found to be well taken on one ground, it was properly sustained, especially as the objection strikes at t-he very merits of the defense pleaded. The other grounds of the demurrer need not be considered.
We have considered all the objections raised to the decision of the court below, and conclude it was correct.
Affirmed.